ACCEPTED
                                                                                          04-15-00223-CR
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    7/28/2015 10:23:11 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                            CAUSE NO. 04-15-00223-CR

 CARLOS FAZ,                                §           IN THE COURTFILED
                                                                     OF APPEALS
                                                                          IN
                                                                  4th COURT OF APPEALS
     Appellant                              §    	                SAN ANTONIO, TEXAS
 VS.                                        §           IN SAN   ANTONIO,     TEXAS
                                                                  07/28/15 10:23:11 PM
                                            §           th
                                                                    KEITH E. HOTTLE
                                                                          Clerk
 THE STATE OF TEXAS,                        §           4 JUDICIAL DISTRICT
      Appellee

  MOTION FOR EXTENSIONOF TIME TO FILE APPELLANT'S BRIEF

 TO THE HONORABLE JUDGES OF SAID COURT:

        COMES NOW, CARLOS FAZ, Appellant, and files this Motion for

 Extension of Time to File Appellant's Brief, pursuant to Rules 10.5(b) and

 38.6(d), Texas Rules of Appellate Procedure.           In support of this Motion,

 Appellant would show the following:

                                          I.

      Appellant’s brief is due to be filed on August 10, 2015. Counsel for

Appellant requires an extension of time complete and file Appellant’s brief in this

cause in order to get the complete appellate record in this case. This is Appellant’s

first request for extension of time.

                                          II.

      On June 22, 2015, this Court entered an order directing Appellant to make

arrangements to pay for the Reporter’s Record. Appellant filed a response July 3,

2015, certifying arrangements had been made. On July 6, 2015, Court Reporter Amy

Guillen filed the Reporter’s Record consisting of one volume. On July 10, 2015,
Court Reporter Lisa Ramos filed the Reporter’s Record consisting of three volumes.

However, a portion of the Reporter’s Record transcribed by Sachiko Nagao has yet to

be filed.

                                          III.

       The part of the Reporter’s Record yet to be filed represents a critical portion of

the appellate record and is necessary for Appellant to prepare the brief.

                                          IV.

        This request is not made for the purpose of delay, but rather this request

 is made to allow counsel adequate time to obtain the entire appellate record and

 properly prepare the brief in this case. Appellant moves this Court for an order

 granting an extension for Appellant to submit the brief in this case.

        WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court

 for an order granting an extension for Appellant to submit the brief in this case.

                                                 Respectfully submitted,

                                                 /s/ Daniel De La Garza
                                                 DANIEL DE LA GARZA
                                                 TBA No. 24077965
                                                 1800 McCullough
                                                 San Antonio, Texas 78212
                                                 Telephone: (210) 263-1146
                                                 Facsimile: (210) 855-6274
                                                 Email: Daniel.DeLaGarza@me.com
                                                 COUNSEL FOR APPELLANT,
                                                 CARLOS FAZ
                    CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the

undersigned counsel of record certifies that the motion contains 552 words.



                                            /s/ Daniel De La Garza
                                            Daniel De La Garza
                        CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing

Motion for Extension of Time to File Appellant's Brief was delivered via hand

delivery to the Bexar County District Attorney's Office, Appellate Division,

101 W. Nueva, 4th Floor, San Antonio, Texas 78205 on this the 29TH day of July,

2015.


                                            /s/ Daniel De La Garza
                                            Daniel De La Garza
                             CAUSE NO. 04-15-00223-CR

 CARLOS FAZ,                                §            IN THE COURT OF APPEALS
     Appellant                              §   	  
 VS.                                        §            IN SAN ANTONIO, TEXAS
                                            §             th
 THE STATE OF TEXAS,                        §            4 JUDICIAL DISTRICT
      Appellee

                                       ORDER
On this the _____ day of ______________________, 2015 , came on to be heard

the Appellant's Motion for Extension of Time to File Appellant's Brief and the Court

is of the opinion that this Motion should be:

        GRANTED, and the deadline for filing the Appellant's brief in Cause No.

 04-15-00223-CR is extended to                            , 2015.

        DENIED, to which action of the Court the Appellant objects.

 SIGNED this the          day of                       , 2015.




                                          JUDGE PRESIDING